Citation Nr: 1042779	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for unspecified schizophrenic episodes.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to March 
1976.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from rating decisions issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Muskogee, Oklahoma.  In a January 2008 rating decision, the RO 
increased the Veteran's disability evaluation for unspecified 
schizophrenic episodes from 10 percent to 30 percent, effective 
August 23, 2007.  In a September 2008 rating decision, the RO 
denied the Veteran's claim of entitlement to TDIU.  

In August 2010, the Veteran testified at a video conference 
hearing before the Undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of that proceeding has been 
associated with the claims folder.

The Board further notes that, in December 2008, the Veteran 
submitted a VA Form 9, "Appeal to Board of Veterans' Appeals," 
in which he noted that he wished to appeal the disability rating 
for his service-connected unspecified schizophrenic episodes.  
However, on the same form, he wrote that he believed he should 
have been awarded TDIU.  The Board construes this statement as a 
Notice of Disagreement ("NOD") with the September 2008 rating 
decision.  Therefore, as will be discussed in greater detail 
below, this matter must be remanded to the RO for issuance of a 
Statement of the Case ("SOC")

Accordingly, that issue, as well as the remaining issue on 
appeal, are REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  VA will notify the appellant if 
further action is required on his part.

REMAND

The Veteran contends that his service-connected unspecified 
schizophrenic episodes are of greater severity than the current 
30 percent disability rating contemplates.  After a thorough 
review of the claims folder, the Board has determined that 
additional development is necessary prior to adjudication of this 
claim.

During the August 2010 hearing before the Board, the Veteran 
testified that, as a result of the severity of his schizophrenic 
symptoms, he was fired from his job and is currently receiving 
Social Security Administration ("SSA") disability benefits.  
However, these records are not currently in the Veteran's claims 
folder.  In this regard, the Board has considered the holding of 
Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in 
which the United States Court of Appeals for Veterans Claims 
(Court) has held that VA has the duty to request information and 
pertinent records from other Federal agencies when on notice that 
such information exists.  See also Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010).  The possibility that SSA records could 
contain evidence relevant to the claim cannot be foreclosed 
absent a review of those records.  As such, the Board finds that 
an attempt to obtain these records must be made.  Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002).

In addition, as noted above, in a September 2008 rating decision, 
the RO denied the Veteran's claim of entitlement to TDIU.  During 
the Board hearing, it was noted that the Board was construing the 
Veteran's statement made in December 2008 as an NOD.  

The Court has held that the filing of an NOD initiates the appeal 
process, and the lack of an SOC is a procedural defect requiring 
a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As an 
SOC has not been issued with respect to the issue of entitlement 
to TDIU,  this claim has not been perfected for appellate review 
and must be remanded for issuance of an SOC.  Id

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and request 
all records related to the Veteran's award of 
disability benefits, to include any decision 
made by an Administrative Law Judge and any 
medical record relied upon by SSA in making 
its decision.  Any records obtained should be 
associated with the claims folder.  Any 
negative reply must be included in the claims 
folder.

2.  Thereafter, the RO/AMC should review such 
records to determine whether there is any 
objective evidence to show that the Veteran's 
unspecified schizophrenic episodes have 
worsened since the last VA evaluation in 
November 2008.  If so, the RO/AMC should take 
whatever other appropriate development of the 
claim is deemed necessary, to include a new 
VA examination if warranted.

3.  Issue an SOC, on the issue of entitlement 
to TDIU, and provide the Veteran an 
opportunity to perfect an appeal on that 
issue.   

4.  Thereafter, the issue on appeal should be 
readjudicated.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

